

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.145



 
AMENDED AND RESTATED PROMISSORY NOTE
 
Note Amount:                                $90,286,551
 
Maturity Date:                               May 9, 2011
 
THIS AMENDED AND RESTATED PROMISSORY NOTE (this “Note”), is made on April 29,
2009 by the UNDERSIGNED ENTITIES, jointly and severally, as makers, each of
which is a Delaware limited liability company, having an address at c/o
Mack-Cali Realty Corporation, 343 Thornall Street, Edison, New Jersey 08837
(collectively, the “Maker” or “Borrower”), in favor of GRAMERCY WAREHOUSE
FUNDING I LLC, a Delaware limited liability company, having an address at 420
Lexington Avenue, New York, New York 10170, and its successors or assigns, as
payee (collectively, the “Payee” or “Lender”).
 
R E C I T A L S:
 
A. On May 9, 2006, Payee and Maker entered into that certain Loan Agreement,
dated as of May 9, 2006 (the “Original Loan Agreement”), as amended and restated
pursuant to that certain Amended and Restated Loan Agreement, dated as of the
date hereof (the “Loan Agreement”), pursuant to which Payee made a loan (the
“Loan”) in the principal amount of $90,286,551 (the “Loan Amount”) to Maker
evidenced by a Note made by Maker to Payee also dated May 9, 2006 in an original
principal amount equal to the Loan Amount (the “Original Note”) and secured by,
inter alia, those certain Mortgages, Assignments of Leases and Rents, Security
Agreements and Fixture Filings, by Maker for the benefit of Payee (collectively,
the “Mortgages”), each dated as of May 9, 2006 (the Original Loan Agreement
together with the Mortgages, the Original Note, the Guaranty (as defined in the
Loan Agreement) and the other documents executed in connection therewith being
collectively referred to as the “Original Loan Documents”);
 
B. The maturity of the Loan and the Original Note has previously been extended
for a period of one (1) year from May 9, 2008 to May 9, 2009; and
 
C. Maker and Payee desire to amend the Original Note to reflect, among other
things, a further extension of the maturity of the Loan and the modification of
certain terms of the Loan, all as more particularly set forth herein; and
 
D. Maker and Payee intend these Recitals to be a material part of this Note.
 
NOW, THEREFORE, FOR VALUE RECEIVED, Maker does hereby covenant and promise to
pay to the order of Payee, without any counterclaim, setoff or deduction
whatsoever, on the Maturity Date (as hereinafter defined), in immediately
available funds, at 420 Lexington Avenue, New York, New York 10170, or at such
other place as Payee may designate to Maker in writing from time to time, in
legal tender of the United States of America, the Loan Amount and all other
amounts due or becoming due hereunder, to the extent not previously paid in
accordance herewith, together with all interest accrued thereon through the date
the Loan is repaid in full, at the Interest Rate (as hereinafter defined) to be
computed on the basis of the actual number of days elapsed in a 360 day year, on
so much of the Loan Amount as is from time to time outstanding on the first day
of the applicable Interest Accrual Period (as hereinafter defined).
 
 

--------------------------------------------------------------------------------


 
 
SECTION 1 .           DEFINITIONS
 
As used herein, the following terms shall have the meanings herein specified
unless the context otherwise requires.  Defined terms in this Note shall include
in the singular number the plural and in the plural number the singular.  All
capitalized terms not otherwise defined herein shall have the meaning ascribed
to them in the Loan Agreement.
 
“Acceptable Refinancing” shall mean any refinancing of one or more of the
Projects that is consummated as a bona fide, arms length transaction with a
Person that is not an Affiliate of Borrower.
 
 “Additional Taxes” shall have the meaning set forth in Section 2.1(d) hereof.
 
 “Agreed FMV” shall have the meaning ascribed thereto in Section 2.8(a) of this
Note.
 
 “Appraiser” shall mean the independent, third party M.A.I. appraiser that
prepared the appraisal(s) of the Project(s) in connection with a refinancing of
one or more of the Projects.
 
 “Approved Operating Expenses” shall mean, for a particular calendar month,
Operating Expenses incurred by Borrower which (a) are included for such month in
the Approved Annual Budget, (b) without duplication of the amounts described in
the preceding clause (a), are for electric, gas, oil, water, sewer or other
utility services to the Projects and/or (c) have been approved by Lender (to
include asset and property management, construction management and leasing fees
which are due and to be paid to an Affiliate of Borrower at the rates set forth
in the Approved Management Agreement).
 
“Available Cash” shall mean, for any Interest Accrual Period, the funds derived
from Rents, Loss Proceeds, Excess Net Sales Proceeds and other sources
transferred or deposited into the Central Account available on a Payment Date,
after allocation and payment of the amounts required to be deposited (a) into
the Basic Carrying Costs Sub-Account and (b) into the Operating Expense
Sub-Account, for transfer or deposit into (1) the Debt Service Payment
Sub-Account for payment of interest on the Principal Amount at the Current Pay
Rate, (2) the Recurring Replacement Reserve Sub-Account for payment of Recurring
Replacement Reserve Monthly Installments, (3) the Reletting Reserve Sub-Account
for payment of Reletting Reserve Monthly Installments, and (4) into the Cash
Collateral Sub-Account for payments pursuant to Section 5.11(b) of the Loan
Agreement
 
“Board” shall mean the Board of Governors of the Federal Reserve System, and any
successor thereof.
 
“Bona Fide Sales Contract” shall mean a contract (i) for the sale of a Project
to a Person that is not an Affiliate of Borrower, (ii) that is on then current
market terms and conditions and (iii) that contains no conditions to the
obligations of the purchaser other than customary title, survey and due
diligence conditions, and financing contingencies, which financing contingencies
have either been satisfied or waived.
 
 
2

--------------------------------------------------------------------------------


 
 
 “Capital Adequacy Rule” shall mean any law, rule or regulation regarding
capital adequacy, or any interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency.
 
 “CD Interest” shall have the meaning ascribed thereto in Section 2.1(e) of this
Note.
 
“Current Pay Rate” shall mean the lesser of (a) the Interest Rate and (b) three
and 15/100 percent (3.15%) per annum.
 
 “Disputed FMV” shall have the meaning ascribed thereto in Section 2.8(a) of
this Note.
 
“Dollar” and the sign “$” shall mean lawful money of the United States of
America.
 
“Estimated Sale Price” shall have the meaning ascribed thereto in Section 2.8(a)
of this Note.
 
“Excess Net Sales Proceeds” shall mean, with respect to the sale of a particular
Project, the excess of (a) the Net Sales Proceeds from the sale of such Project
over (b) the amount paid to Lender pursuant to Section 15.02(b)(ii) of the Loan
Agreement upon the Release of such Project.
 
“Final FMV” shall mean, with respect to each Project, either (a) the FMV of a
Project specified in the Borrower’s FMV Notice, unless Lender disagrees or is
deemed to disagree with such FMV, or (b) the actual Net Sales Proceeds realized
from an actual sale of the Project pursuant to a Bona Fide Sales Contract as
permitted by Section 2.8(b) of this Note and a Release of the Project from the
lien of the applicable Mortgage in accordance with Section 15.02 of the Loan
Agreement, or (c) the FMV of a Project specified in the Borrower’s FMV Notice if
(i) Lender disagrees or is deemed to disagree with such FMV, (ii) Borrower
and/or Lender are unable to achieve an actual sale of the Project pursuant to a
Bona Fide Sales Contract within the time permitted by Section 2.8(b) of this
Note, (iii) Borrower elects to obtain a Release of the Project (as described in
Section 2.8(c) hereof) and (iv) Lender has not elected to nullify such election
by Borrower and accept a deed in lieu of foreclosure to such Project rather than
permit Borrower to obtain a Release of the Project (as described in Section
2.8(c)), or (d) the Refinance Amount.
 
“First Interest Accrual Period” shall mean the period commencing on the Closing
Date and ending on, but excluding, the Payment Date first occurring after the
Closing Date.
 
“FMV” shall mean with respect to any Project, the estimated Net Sales Proceeds
that would be received by the Borrower from a sale of the Project in a bona
fide, arms length transaction to a Person who is not an Affiliate of the
Borrower pursuant to a Bona Fide Sales Contract.
 
 
3

--------------------------------------------------------------------------------


 
 
“FMV Notice” shall mean with respect to each Project, a notice given to Lender
in accordance with Section 2.8(a) of this Note of the Borrower’s good faith
estimate of the FMV of the Project.
 
“FMV Rejection Date” shall have the meaning ascribed thereto in Section 2.8(a)
of this Note.
 
“FMV Response Notice” shall have the meaning ascribed thereto in Section 2.8(a)
of this Note.
 
“Interest Accrual Period” shall mean the period from the ninth (9th) day of each
month through and including the eighth (8th) day of the following month,
provided that, notwithstanding the foregoing, (a) Payee shall have the one (1)
time right to change the Interest Accrual Period by giving notice of such change
to Maker and (b) the first (1st) Interest Accrual Period shall be the First
Interest Accrual Period.
 
 “Interest Determination Date” shall mean (a) with respect to any Interest
Accrual Period prior to the Interest Accrual Period that commences in the month
during which the Secondary Market Transaction Closing Date occurs, two (2) LIBOR
Business Days prior to the fifteenth (15th) day of the calendar month in which
the applicable Interest Accrual Period commences; (b) with respect to the
Interest Accrual Period that commences in the month in which the Secondary
Market Transaction Closing Date occurs, the date that is two (2) LIBOR Business
Days prior to the Secondary Market Transaction Closing Date and (c) with respect
to each Interest Accrual Period thereafter, the date that is two (2) LIBOR
Business Days prior to the fifteenth (15th) day of the calendar month in which
such Interest Accrual Period commences, provided that (i) notwithstanding the
foregoing, Payee shall have the one (1) time right to change the Interest
Determination Date by giving notice of such change to Maker and (ii) with
respect to the First Interest Accrual Period, the Interest Determination Date
shall be two (2) LIBOR Business Days prior to the Closing Date.
 
 “Interest Rate” shall mean the rate per annum (expressed as a percentage) equal
to the LIBOR Rate plus the LIBOR Margin, or if Payee shall exercise its rights
under Section 2.6, the interest rate specified therein.
 
 “LIBOR Business Day” shall mean any day on which banks are open for dealing in
foreign currency and exchange in London, England.
 
 “LIBOR Margin” shall mean two and 75/100 percent (2.75%) per annum.
 
 “LIBOR Rate” shall mean the rate per annum calculated as set forth below:
 
(a) With respect to each Interest Accrual Period, the rate for deposits in
Dollars, for a period equal to one month, which appears on the Dow Jones Market
Service (formerly Telerate) (or its successive service) Page 3750 as of 11:00
a.m., London time, on the related Interest Determination Date.  If such rate
does not appear on Dow Jones Market Service Page 3750, the rate for that
Interest Accrual Period shall be determined on the basis of the rates at which
deposits in Dollars are offered by any four major reference banks in the London
interbank market selected by Payee to provide quotation of such rates at
approximately 11:00 a.m., London time, on the related Interest Determination
Date to prime banks in the London interbank market for a period of one month,
commencing on the first day of such Interest Accrual Period and in an amount
that is representative for a single such transaction in the relevant market at
the relevant time.  Payee shall request the principal London office of any four
major reference banks in the London interbank market selected by Payee to
provide a quotation of such rates, as offered by each such bank.  If at least
two such quotations are provided, the rate for that Interest Accrual Period
shall be the arithmetic mean of the quotations.  If fewer than two quotations
are provided as requested, the rate for that Interest Accrual Period shall be
the arithmetic mean of the rates quoted by major banks in New York City selected
by Payee, at approximately 11:00 a.m., New York City time, on the Interest
Determination Date with respect to such Interest Accrual Period for loans in
Dollars to leading European banks for a period equal to one month, commencing on
the first day of such Interest Accrual Period and in an amount that is
representative for a single transaction in the relevant market at the relevant
time.  Payee shall determine the LIBOR Rate for each Interest Accrual Period and
the determination of the LIBOR Rate by Payee shall be binding upon Maker absent
manifest error.
 
 
4

--------------------------------------------------------------------------------


 
 
(b) In the event that Payee shall have determined in its reasonable discretion
that none of the methods set forth in the definition of “LIBOR Rate” herein are
available, then Payee shall forthwith give notice by telephone of such
determination, confirmed in writing, to Maker at least one (1) day prior to the
last day of the related Interest Accrual Period.  If such notice is given, the
LIBOR Rate, commencing with such related Interest Accrual Period, shall be the
LIBOR Rate in effect for the most recent Interest Accrual Period.
 
“Loan Agreement” shall have the meaning ascribed to such term in the Recitals
hereto.
 
“Loan Documents” shall mean the Original Loan Documents, as amended by the Loan
Agreement and this Note.
 
“Maturity Date” shall mean May 9, 2011, as such Maturity Date may be accelerated
with respect to the Principal Amount for any Project(s) sold before the stated
Maturity Date.
 
“Parent” shall mean, with respect to Payee, any Person controlling Payee.
 
“Participation Interest” shall mean, with respect to each Project, fifty
(50%) percent of the amount by which (a) the Final FMV of the Project as of the
date of determination (i.e., either (i) the Maturity Date with respect to any
Project with an Agreed FMV or as to which Borrower obtains a Release on the
Maturity Date pursuant to Section 2.8(c) of this Note, or (ii) the date of sale
of the Project with a Disputed FMV or the sale of the Project prior to the
Maturity Date pursuant to a Bona Fide Sale Contract, as applicable or (iii) in
connection with the repayment or prepayment of the Loan in connection with the
refinancing of one or more of the Projects or otherwise, the date that Borrower
shall conclude such refinancing of such Project(s) pursuant to an Acceptable
Refinancing or make such prepayment, as the case may be) exceeds (b) the sum of
(1) the Allocated Loan Amount for such Project, as the same shall be increased
by the amount of any prior reductions in such Allocated Loan Amount pursuant to
Sections 3.04(a)(iv) and/or 6.01(b) of the Loan Agreement by reason of any prior
prepayment of any portion of the Principal Amount on account of condemnation or
casualty with respect to such Project and (2) the CCEA Disbursements.  For the
avoidance of doubt, it is agreed that Payee shall be entitled to receive
Participation Interest with respect to each Project, provided that the amount
described in clause (a) above exceeds the amount described in clause (b) above,
and provided further that no Participation Interest shall be payable prior to
the Maturity Date or the earlier repayment of the Loan.
 
 
5

--------------------------------------------------------------------------------


 
 
“Payment” shall have the meaning set forth in Section 2.2(a) hereof.
 
“Payment Date” shall mean the fifteenth (15th) day of each month, or if such day
is not a Business Day, the immediately preceding Business Day.  Notwithstanding
the foregoing, Payee shall have the one (1) time right to change the Payment
Date by giving notice of such change to Maker.
 
“Principal Amount” shall in the aggregate mean the Loan Amount plus amounts
added thereto pursuant to Section 2.1(e) of this Note on account of CD Interest
and/or Shortfall Interest, if any, and shall mean, with respect to each Project,
the Allocated Loan Amount for the Project (specified on Exhibit D to the Loan
Agreement) plus a pro-rata share (based upon the Allocated Loan Amount for such
Project relative to the sum of the Allocated Loan Amounts for all Projects) of
the amounts added to the Loan Amount on account of CD Interest and Shortfall
Interest.  For the avoidance of doubt, the Principal Amount shall be increased
once only, pursuant to this Note, on account of each particular item of CD
Interest and Shortfall Interest that has been capitalized, notwithstanding that
the context of any provision of this Note that makes reference to the Principal
Amount also provides for such increase.
 
“Refinance Amount” shall mean with respect to any Project, the appraised value
of a Project in connection with an Acceptable Refinancing of such Project, as
set forth in the applicable Refinancing Appraisal.
 
“Refinance Notice” shall mean with respect to each Project, notice of the
Refinance Amount given to Lender in accordance with Section 2.8(a) of this Note.
 
“Refinancing Appraisal” shall mean the appraisal of a Project that is prepared
by the Appraiser, less the amounts set forth in clause (b) of the definition of
Net Sale Proceeds which would be paid by Borrower were the Project sold, which
costs and expenses shall not exceed, in the aggregate, 6% of the Refinance
Amount.
 
“Secondary Market Transaction Closing Date” shall mean the date upon which a
Secondary Market Transaction closes.
 
 
6

--------------------------------------------------------------------------------


 
 
“Shortfall Interest” shall have the meaning ascribed thereto in Section 2.1(e)
of this Note.
 
SECTION 2  PAYMENTS AND LOAN TERMS
 
         Section 2.1 Interest Payments.
 
(a) Payments under this Note, calculated in accordance with the terms hereof,
shall be due and payable as follows:
 
(i) interest only at the Interest Rate for the First Interest Accrual Period
shall be due and payable on June 9, 2006;
 
(ii) interest only at the Current Pay Rate on the unpaid Principal Amount,
except for any Shortfall Interest for the current Interest Accrual Period as
determined in accordance with Section 2.1(e) of this Note, together with
Shortfall Interest for any prior Interest Accrual Period to the extent
sufficient funds are then available in the Cash Collateral Sub-Account for the
payment of Shortfall Interest, shall be due on the Payment Date for each
Interest Accrual Period which occurs prior to the Maturity Date; and
 
(iii) the entire outstanding Principal Amount, together with all unpaid interest
accrued on said Principal Amount (including all Shortfall Interest and all CD
Interest, if any), all Participation Interest and all other charges and sums due
hereon and/or under the other Loan Documents, shall be due and payable on the
Maturity Date.
 
(b) Payments shall be paid by Maker, without setoff or counterclaim, by wire
transfer to Payee at 420 Lexington Avenue, New York, New York 10170, or to such
other location or account as Payee may specify to Maker from time to time, in
Federal or other immediately available funds in lawful money of the United
States of America, not later than 2:00 p.m., New York City time, on each Payment
Date, subject to the provisions of Section 5.05 of the Loan Agreement and
Section 3(b) of the Deposit Account Agreement, pursuant to which funds on
deposit in the Debt Service Payment Sub-Account are to be transferred to Lender
to be applied towards the Required Debt Service Payment.  If any payment
hereunder or under any of the other Loan Documents becomes due and payable on a
day other than a Business Day, such payment shall not be payable until the next
succeeding Business Day; provided, however, if such next succeeding Business Day
falls within the next calendar month, such payment shall be due and payable on
the immediately preceding Business Day.  If the date for any payments of
principal is extended on account of the foregoing or on account of operation of
law or otherwise, interest thereon shall be payable at the then applicable rate
during such extension.  Nothing contained in this Note, the Loan Agreement or
the Deposit Account Agreement is intended to, nor shall the same be construed
to, relieve the Borrower of its obligation to make timely and fully the payments
required to be made hereunder if the funds on deposit in the Debt Service
Payment Sub-Account, the Liquidity Reserve Escrow Account or any other account
are insufficient to pay the Required Debt Service Payment.
 
(c) Payee shall determine the LIBOR Rate as in effect from time to time on each
Interest Determination Date, and each such determination of the LIBOR Rate shall
be conclusive and binding absent manifest error.
 
 
7

--------------------------------------------------------------------------------


 
 
(d) Payments made by Maker under this Note shall be made free and clear of, and
without reduction for or on account of, any present or future income, stamp or
other taxes, levies, imposts, duties, charges, fees, deductions or withholdings,
now or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority, excluding income and franchise taxes of the United
States of America or any political subdivision or taxing authority thereof or
therein (such non-excluded taxes being called “Additional Taxes”).  If any
Additional Taxes are required to be withheld from any amounts payable to Payee
hereunder or under any of the other Loan Documents, the amounts so payable to
Payee shall be increased to the extent necessary to yield to Payee (after
payment of all Additional Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Note.  If Payee is an
entity organized under a foreign (non-U.S.) jurisdiction and is entitled to an
exemption from or reduction of Additional Taxes under the law of the
Governmental Authority imposing the tax or any treaty to which the jurisdiction
is a party, with respect to payments under this Note or under any of the other
Loan Documents, Payee shall deliver to Maker, at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by Maker as will permit such payments to
be made without withholding or at a reduced rate.
 
(e) (i) On the Payment Date for each Interest Accrual Period for which interest
at the Current Pay Rate on the Principal Amount is greater than Available Cash,
the excess (“Shortfall Interest”) shall be capitalized (i.e., added to the
Principal Amount and interest at the Interest Rate shall thereafter accrue and
be payable thereon) and payment of the Shortfall Interest shall be deferred (A)
until there shall be funds from time to time in the Cash Collateral Escrow
Account available for the payment of all or any portion of the Shortfall
Interest (in the order of priority specified in Section 5.11(b) of the Loan
Agreement), in which event such payment shall be made from time to time to the
extent of such available funds, or (B) if no funds are or become available,
until the Maturity Date.
 
(ii)           On the Payment Date for each Interest Accrual Period for which
interest at the Interest Rate on the Principal Amount is greater than interest
at the Current Pay Rate on the Principal Amount, an amount equal to the excess
(“CD Interest”) shall be capitalized (i.e., added to the Principal Amount and
interest at the Interest Rate shall thereafter accrue and be payable thereon)
and payment of the CD Interest shall be deferred until the Maturity Date.
 
Section 2.2 Application of Payments.
 
(a) Each and every payment (a “Payment”) made by Maker to Payee in accordance
with the terms of this Note and/or the terms of any one or more of the other
Loan Documents and all other proceeds received by Payee with respect to the
Debt, shall be applied as follows:
 
(1) Payments other than Unscheduled Payments shall be applied (i) first, to all
interest (other than Default Rate Interest, Shortfall Interest (except as
provided above in Section 2.1(e)(i)) and, except at the Maturity Date or upon an
Acceptable Refinancing that results in the full repayment of the Debt, CD
Interest and/or Participation Interest) which shall be due and payable with
respect to the Loan Amount pursuant to the terms hereof as of the date the
Payment is received, (ii) second, to all Late Charges, Default Rate interest or
other premiums and other sums payable hereunder or under the other Loan
Documents (without duplication of those sums included in clause (i) of this
Section 2.2(a)(1)) in such order and priority as determined by Payee in its sole
discretion and (iii) on the Maturity Date, to the Loan Amount until the Loan
Amount has been paid in full.
 
 
8

--------------------------------------------------------------------------------


 
 
(2) Unscheduled Payments shall be applied at the end of the Interest Accrual
Period in which such Unscheduled Payments are received as a principal prepayment
of the Loan Amount to reduce the Loan Amount.
 
(b) To the extent that Maker makes a Payment or Payee receives any Payment or
proceeds for Maker’s benefit, which are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
debtor in possession, receiver, custodian or any other party under any
bankruptcy law, common law or equitable cause, then, to such extent, the
obligations of Maker hereunder intended to be satisfied shall be revived and
continue as if such Payment or proceeds had not been received by Payee.
 
Section 2.3 Prepayments.
 
The Debt may not be prepaid, in whole or in part, except (a) as set forth in
Section 15.01(b) of the Loan Agreement, or (b) in connection with the
application of Insurance Proceeds or Condemnation Proceeds pursuant to the Loan
Agreement, or (c) to the extent of the Allocated Loan Amount for any Project(s)
sold by Borrower or refinanced by Borrower pursuant to an Acceptable
Refinancing, in either case, before the Maturity Date, as such Allocated Loan
Amount may have been adjusted to reflect the pro-rata share of the Shortfall
Interest and/or CD Interest added to the Principal Amount in respect of such
Project(s), or (d) by application of funds on deposit in the Cash Collateral
Escrow Account, pursuant to Section 5.11(b)(iv) of the Loan Agreement, toward
the payment of the Principal Amount during the ninety (90) day period prior to
the Maturity Date.
 
Section 2.4 Indemnity.
 
Maker agrees to indemnify Payee and to hold it harmless from any out-of-pocket
cost or expense which Payee may sustain or incur, if any, as a consequence of
(a) Maker making a payment or prepayment of principal on the Loan on a day which
is not a Payment Date with respect thereto, (b) Maker failing to make any
prepayment after Maker has given a notice of such prepayment or (c) any LIBOR
Rate contract breakage costs or the payment of fees that are payable by Payee to
lenders of funds obtained by it in order to maintain the Loan hereunder in
either case incurred by Payee in connection with any acceleration of the
maturity of the Loan by Payee in accordance with the terms of this Note and the
other Loan Documents
 
Section 2.5 Increased Cost and Reduced Return.
 
(a) If, on or after the date of the Original Note, the adoption of any
applicable law, rule or regulation, or any change in any applicable law, rule or
regulation, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by Payee with any
request or directive (whether or not having the force of law) of any such
Governmental Authority, central bank or comparable agency, or any such
Governmental Authority, central bank or comparable agency shall impose, modify
or deem applicable any reserve (including, without limitation, any such
requirement imposed by the Board (but excluding with respect to any such
requirement reflected in the then effective LIBOR Rate)), special deposit,
insurance assessment or similar requirement against assets of, deposits with or
for the account of, or credit extended by, Payee or shall impose on Payee or on
the London interbank market any other condition affecting any loan bearing
interest based upon the LIBOR Rate, and the result of any of the foregoing is to
increase the cost to Payee of maintaining the Loan at the Interest Rate (based
upon the LIBOR Rate), or to reduce the amount of any sum received or receivable
by Payee under this Note with respect thereto, by an amount deemed by Payee to
be material, then, within ten (10) Business Days after demand by Payee, Maker
shall pay to Payee such additional amount or amounts as will compensate Payee
for such increased cost or reduction.
 
 
9

--------------------------------------------------------------------------------


 
 
(b) If Payee shall have determined that, after the of the Original Note, the
adoption of any Capital Adequacy Rule has or would have the effect of reducing
the rate of return on capital of Payee (or its Parent) as a consequence of
Payee’s obligations hereunder to a level below that which Payee (or its Parent)
could have achieved but for such adoption, change, request or directive (taking
into consideration its policies with respect to capital adequacy) by an amount
deemed by Payee to be material, then from time to time, within fifteen (15)
Business Days after demand by Payee, Maker shall pay to Payee such additional
amount or amounts as will compensate Payee (or its Parent) for such reduction.
 
(c) Payee will promptly notify Maker of any event of which it has knowledge,
occurring after the date of the Original Note, which will entitle Payee to
compensation pursuant to this Section 2.5.  A certificate of Payee claiming
compensation under either Sections 2.5(a) or 2.5(b) and setting forth the
additional amount or amounts to be paid to it hereunder shall be conclusive in
the absence of manifest error; provided that any certificate delivered by Payee
pursuant to this Section 2.5(c) shall (i) in the case of a certificate in
respect of amounts payable pursuant to Section 2.5(a), set forth in reasonable
detail the basis for and the calculation of such amounts, and (ii) in the case
of a certificate in respect of amounts payable pursuant to Section 2.5(b), (A)
set forth at least the same amount of detail in respect of the calculation of
such amount as Payee provides in similar circumstances to other similarly
situated borrowers from Payee, and (B) include a statement by Payee that it has
allocated to the Loan a proportionately equal amount of any reduction of the
rate of return on Payee’s capital due to a Capital Adequacy Rule as it has
allocated to each of its other outstanding loans that are affected similarly by
such Capital Adequacy Rule.  Prior to the earlier to occur of an Event of
Default and the Maturity Date, Maker’s payment obligations under this Section
2.5 shall be limited to the extent of funds in the Cash Collateral Escrow
Account available for such purpose pursuant to Section 5.11(b)(viii) of the Loan
Agreement.
 
Section 2.6 Deposits Unavailable.
 
In the event, and on each occasion, that (a) Payee shall have determined that
Dollar deposits in the principal amounts of the Loan are not generally available
to Payee in the London interbank market, for such periods and amounts then
outstanding hereunder or that reasonable means do not exist for ascertaining the
LIBOR Rate, or (b) Payee determines that the rate at which such Dollar deposits
are being offered will not adequately and fairly reflect the cost to Payee of
maintaining the Loan at the Interest Rate (based upon the LIBOR Rate) during
such month, Payee shall, as soon as practicable thereafter, give written notice
of such determination (the “Determination Notice”) to Maker.  In the event of
any such determination, until the circumstances giving rise to such notice no
longer exist, Lender’s obligation to maintain interest based on the LIBOR Rate
shall be suspended and the rate at which interest shall thereafter accrue on the
Loan shall be equal to the sum of (i) the weekly average yield on United States
Treasury Securities adjusted to a constant maturity of one year, as made
available by the Federal Reserve Board forty-five (45) days prior to each
Interest Determination Date (the “Alternate Index”) plus (ii) the Alternate
Margin (as defined below).  The “Alternate Margin” shall be equal to the
remainder (but not less than zero) of (1) the interest rate applicable to the
Interest Accrual Period that precedes the date of the Determination Notice minus
(2) the Alternate Index determined as of the date of the Determination
Notice.  In any such event, Maker may elect, by revocable notice to Payee within
ten (10) Business Days after receipt of such notice from Payee to prepay the
Loan, which prepayment must occur within thirty (30) days after delivery of such
notice to Payee, unless such notice is revoked by Maker prior to such thirtieth
(30th) day.
 
 
10

--------------------------------------------------------------------------------


 
 
Section 2.7 Illegality.
 
If, on or after the date of the Original Note, the adoption of any applicable
law, rule or regulation, or any change in any applicable law, rule or
regulation, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by Payee with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency shall make it unlawful or
impossible for Payee to maintain the Loan at the Interest Rate (based upon the
LIBOR Rate), Payee shall forthwith give notice thereof to Maker.  If Payee shall
determine that it may not lawfully continue to maintain the Loan at the Interest
Rate (based upon the LIBOR Rate) to maturity and shall so specify in such
notice, the Loan shall bear interest at the interest rate applicable to the
immediately preceding Interest Accrual Period.  In any such event, Maker may
elect, by revocable notice to Payee within thirty (30) days after receipt of
such notice from Payee to prepay the Loan, which prepayment must occur within
sixty (60) days after delivery of such notice to Payee, unless such notice is
revoked by Maker prior to such sixtieth (60th ) day.
 
Section 2.8                                Determination of Participation
Interest.
 
(a)           To initiate the determination of the amount of Participation
Interest due from Borrower to Lender in consideration of the amendments of the
Original Note and Original Loan Agreement to permit Shortfall Interest and CD
Interest to be capitalized and payment thereof to be deferred until sufficient
funds exist in the Cash Collateral Sub-Account for the payment of Shortfall
Interest and/or or until the Maturity Date, Borrower shall (A) in the event that
Borrower desires to refinance the Loan, deliver to Lender a written notice (a
“Refinance Notice”) containing the Refinance Amount or (B) not earlier than
October 9, 2010 nor later than November 9, 2011, deliver to Lender a written
notice (an “FMV Notice”) containing Borrower’s good faith estimate of both (1)
the purchase price that Borrower reasonably expects would be paid for each
Project in a bona fide, arms length transaction by a Person that is not an
Affiliate of the Borrower pursuant to a Bona Fide Sales Contract (the “Estimated
Sale Price”) and (2) the FMV of each of the Projects that is owned by Borrower
as of the date of the FMV Notice.  Within ten (10) calendar days after receiving
Borrower’s FMV Notice, Lender shall deliver to Borrower a written notice (a “FMV
Response Notice”) stating with respect to each Project whether Lender (i) agrees
with the FMV for the Project specified in Borrower’s FMV Notice (an “Agreed
FMV”) or (ii) does not agree with the FMV for the Project specified in
Borrower’s FMV Notice ( a “Disputed FMV”).  If Lender fails to deliver a FMV
Response Notice with respect to any Project by the date which is ten (10)
calendar days after receiving Borrower’s FMV Notice (the “FMV Rejection Date”),
then Lender shall be deemed to have rejected the FMV for such Project specified
in Borrower’s FMV Notice.
 
 
11

--------------------------------------------------------------------------------


 
 
(b)           For each Project having a Disputed FMV, Borrower and Lender shall
cooperate in good faith with each other in the marketing of those Projects
having a Disputed FMV and each agrees, at the request of the other, to jointly
engage a third party real estate broker that is reasonably acceptable to Lender
and Borrower, such approval not to be unreasonably withheld, conditioned or
delayed, to facilitate an effective marketing and sale process.  Borrower and
Lender shall jointly and diligently endeavor to close an Approved Sale of the
Project pursuant to a Bona Fide Sales Contract prior to the stated Maturity Date
and, in the case of each sale of a Project that is concluded, Participation
Interest shall be determined based on the actual Net Sales Proceeds realized
from an actual sale of the Project pursuant to a Bona Fide Sales Contract and a
release of the Project from the lien of the Mortgage in accordance with Section
15.02 of the Loan Agreement.  Borrower agrees that Lender shall not be obligated
to market any Project as to which the FMV assigned thereto by Borrower is less
than the Allocated Loan Amount for such Project, as the same may have been
adjusted by the pro rata share of the Shortfall Interest and/or CD Interest
added to the Principal Amount in respect of such Project.
 
(c)           In case any Project having a Disputed FMV is not sold prior to the
stated Maturity Date pursuant to Section 2.8(b) above, Borrower may elect,
subject to the following proviso, to obtain the Release of such Project from the
lien of the applicable Mortgage and related Loan Documents upon the payment of
the Release Amount for such Project (it being agreed that, for purposes of
calculating such Release Amount, the Allocated Loan Amount shall be equal to the
FMV of the Project specified in the Borrower’s FMV Notice), provided, however,
that Lender shall not be required to permit Borrower to obtain a Release of a
Project if the FMV is less than the applicable Allocated Loan Amount (as the
same may have been adjusted in the manner described in the Loan Agreement) and,
if Lender is unwilling to do so, then, at Lender’s election, the Borrower shall
deed the Project to Lender or its designee in full satisfaction of the Principal
Amount, Participation Interest, unpaid interest not including Shortfall Interest
or CD Interest previously capitalized, and other charges and sums due hereon
and/or under the Loan Agreement, in each case, solely with respect to the
Project in question.
 
SECTION 3 DEFAULTS
 
Section 3.1 Events of Default.
 
(a)           This Note is secured by, among other things, the Mortgages which,
together with the Loan Agreement, specify various Events of Default, upon the
happening of which all or portions of the sums owing under this Note may be
declared immediately due and payable as more specifically provided
therein.  Except as otherwise provided or implied in Subsection 3.1(b) or
Section 5.7 hereof, each Event of Default under any of the Mortgages, the Loan
Agreement or any one or more of the other Loan Documents shall be an Event of
Default hereunder.
 
 
12

--------------------------------------------------------------------------------


 
 
(b)           Notwithstanding any contrary or inconsistent provision of this
Note, the Mortgages, the Loan Agreement or any other Loan Documents, (i)
Borrower’s obligation for the payment of interest on the Principal Amount prior
to the Maturity Date shall be limited in the manner expressly provided in
Sections 2.1(a)(ii) and 2.1(e) of this Note and (ii) Borrower shall be and
remain obligated to make all of the payments required by Section 2.1(a)(iii) of
this Note in full on or before the Maturity Date.  Borrower’s failure to make
such payments described in the preceding clauses (i) and (ii), as and when
required thereby, shall constitute an Event of Default for which Payee will be
entitled to exercise any remedies under this Note and the other Loan Documents;
it being agreed by Payee that, if adequate funds are on deposit with Payee to
make such payments and are available for such purpose pursuant to the provisions
of this Note, no failure by Payee to allocate or make such funds available for
such payments shall constitute an Event of Default hereunder.  Maker agrees
that, during the existence of any Event of Default, Payee shall have the right
to apply all or any portion of any funds on deposit with Payee to payment of any
sums due under this Note to Payee in its sole discretion.
 
Section 3.2 Remedies.
 
If an Event of Default shall occur hereunder or under any other Loan Document,
interest on the Principal Amount, and to the extent permitted by applicable law,
all accrued but unpaid interest on the Principal Amount shall, commencing on the
date of the occurrence of such Event of Default, at the option of Payee,
immediately and without notice to Maker, accrue interest at the Default Rate
until such Event of Default is cured or if not cured or such cure is not
accepted by Payee, until the repayment of the Debt.  The foregoing provision
shall not be construed as a waiver by Payee of its right to pursue any other
remedies available to it under the Loan Agreement, any of the Mortgages, or any
other Loan Document, nor shall it be construed to limit in any way the
application of the Default Rate.
 
SECTION 4 EXCULPATION
 
Section 4.1 Exculpation.
 
Notwithstanding anything to the contrary contained in this Note or the other
Loan Documents, the obligations of Maker hereunder shall be non-recourse except
with respect to the Property (as defined in the Mortgages) and as otherwise
provided in Section 18.32 of the Loan Agreement, the terms of which are
incorporated herein.
 
SECTION 5 MISCELLANEOUS
 
Section 5.1 Further Assurances.
 
Maker shall execute and acknowledge (or cause to be executed and acknowledged)
and deliver to Payee all documents, and take all actions, reasonably required by
Payee from time to time to confirm the rights created or now or hereafter
intended to be created under this Note and the other Loan Documents, to protect
and further the validity, priority and enforceability of this Note and the other
Loan Documents, to subject to the Loan Documents any property of Maker intended
by the terms of any one or more of the Loan Documents to be encumbered by the
Loan Documents, or otherwise carry out the purposes of the Loan Documents and
the transactions contemplated thereunder; provided, however, that no such
further actions, assurances and confirmations shall (i) result in a material
economic change in the transaction (ii) change the Maturity Date or the interest
rate, except in connection with a bifurcation of the Loan which may result in
varying interest rates, but which shall have at all times the same weighted
average coupon of the original Loan, (iii) modify or amend any other material
economic terms of the Loan, or (iv) increase Maker’s obligations and liabilities
or Payee’s rights or decrease Maker’s rights under the Loan Documents.
 
 
13

--------------------------------------------------------------------------------


 
 
Section 5.2 Modification, Waiver in Writing.
 
No modification, amendment, extension, discharge, termination or waiver (a
“Modification”) of any provision of this Note, the Loan Agreement, the Mortgages
or any one or more of the other Loan Documents, nor consent to any departure by
Maker therefrom, shall in any event be effective unless the same shall be in a
writing signed by the party against whom enforcement is sought, and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which given.  Except as otherwise expressly provided herein, no
notice to, or demand on, Maker shall entitle Maker to any other or future notice
or demand in the same, similar or other circumstances.  Payee does not hereby
agree to, nor does Payee hereby commit itself to, enter into any Modification.
 
Section 5.3 Costs of Collection.
 
Maker agrees to pay all costs and expenses of collection reasonably incurred by
Payee, in addition to principal, interest and Late Charges (including, without
limitation, reasonable attorneys’ fees and disbursements) and including all
costs and expenses reasonably incurred in connection with the pursuit by Payee
of any of its rights or remedies referred to in Section 3 hereof or its rights
or remedies referred to in any of the Loan Documents or the protection of or
realization of collateral or in connection with any of Payee’s collection
efforts, whether or not suit on this Note, on any of the other Loan Documents or
any foreclosure proceeding is filed, and all such reasonable costs and expenses
shall be payable on demand, together with interest at the Default Rate thereon,
and also shall be secured by the Mortgage and all other collateral at any time
held by Payee as security for Maker’s obligations to Payee.  Prior to the
earlier to occur of an Event of Default and the Maturity Date, Maker’s payment
obligations under this Section 5.3 shall be limited to the extent of funds in
the Cash Collateral Escrow Account available for such purpose in the Cash
Collateral Escrow Account pursuant to Section 5.11(b)(viii) of the Loan
Agreement.
 
Section 5.4 Maximum Amount.
 
(a) It is the intention of Maker and Payee to conform strictly to the usury and
similar laws relating to interest and the collection of other charges from time
to time in force, and all agreements between Maker and Payee, whether now
existing or hereafter arising and whether oral or written, are hereby expressly
limited so that in no contingency or event whatsoever, whether by acceleration
of maturity hereof or otherwise, shall the amount paid or agreed to be paid in
the aggregate to Payee as interest or other charges hereunder or under the other
Loan Documents or in any other security agreement given to secure the Debt, or
in any other document evidencing, securing or pertaining to the Debt, exceed the
maximum amount permissible under applicable usury or such other laws (the
“Maximum Amount”).  If under any circumstances whatsoever fulfillment of any
provision hereof, or any of the other Loan Documents, at the time performance of
such provision shall be due, shall involve transcending the Maximum Amount, then
ipso facto, the obligation to be fulfilled shall be reduced to the Maximum
Amount.  For the purposes of calculating the actual amount of interest or other
charges paid and/or payable hereunder, in respect of laws pertaining to usury or
such other laws, all charges and other sums paid or agreed to be paid hereunder
to the holder hereof for the use, forbearance or detention of the Debt,
outstanding from time to time shall, to the extent permitted by applicable law,
be amortized, prorated, allocated and spread from the date of disbursement of
the proceeds of this Note until payment in full of all of the Debt, so that the
actual rate of interest on account of the Debt is uniform through the term
hereof.  The terms and provisions of this Section 5.4 shall control and
supersede every other provision of all agreements between Maker or any endorser
and Payee.
 
 
14

--------------------------------------------------------------------------------


 
 
(b) If under any circumstances Payee shall ever receive an amount which would
exceed the Maximum Amount, such amount shall be deemed a payment in reduction of
the Loan Amount owing hereunder and any other obligation of Maker in favor of
Payee, and shall be so applied in accordance with Section 2.2(a)(2) hereof as an
Unscheduled Payment, or if such excessive interest exceeds the unpaid balance of
the Loan Amount and any other obligation of Maker in favor of Payee, the excess
shall be deemed to have been a payment made by mistake and shall be promptly
refunded to Maker.
 
Section 5.5 Waivers.
 
Maker hereby expressly and unconditionally waives presentment, demand, protest,
notice of protest or notice of any kind, including, without limitation, any
notice of intention to accelerate and notice of acceleration, except as
expressly provided herein, and in connection with any suit, action or proceeding
brought by Payee on this Note, any and every right it may have to (a) a trial by
jury, (b) interpose any counterclaim therein (other than a counterclaim which
can only be asserted in the suit, action or proceeding brought by Payee on this
Note and cannot be maintained in a separate action) and (c) have the same
consolidated with any other or separate suit, action or proceeding.
 
Section 5.6 Governing Law.
 
This Note and the obligations arising hereunder shall be governed by, and
construed in accordance with, the laws of the State of New York applicable to
contracts made and performed in such State and any applicable law of the United
States of America.
 
Section 5.7 Headings.  The Section headings in this Note are included herein for
convenience of reference only and shall not constitute a part of this Note for
any other purpose.
 
Section 5.8 Assignment.
 
 
15

--------------------------------------------------------------------------------


 
 
Payee shall have the right to transfer, sell and assign this Note, the Loan
Agreement, the Mortgages and/or any of the other Loan Documents or any interest
therein, and the obligations hereunder, to any Person.  All references to
“Payee” hereunder shall be deemed to include the assigns of the Payee.
 
Section 5.9 Severability.
 
Wherever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Note.
 
Section 5.10 Joint and Several.
 
If Maker consists of more than one Person or party, the obligations and
liabilities of each such Person or party hereunder shall be joint and several.
 


 
[NO FURTHER TEXT ON THIS PAGE]
 



 
 
16

--------------------------------------------------------------------------------

 

 


 
IN WITNESS WHEREOF, this Note has been duly executed by the Maker as of the date
first written above.
 
 
 
 
 
 
 
ONE GRANDE SPE LLC,
a Delaware limited liability company

 
 
 
By:/s/ Mitchell E. Hersh
Name: Mitchell E. Hersh
Title: Chief Executive Officer

 


 
 
1280 WALL SPE LLC,
a Delaware limited liability company

 
 
 
By:/s/ Mitchell E. Hersh
Name: Mitchell E. Hersh
Title: Chief Executive Officer

 
 
 
 
10 SYLVAN SPE LLC,
a Delaware limited liability company

 
 
 
By:/s/ Mitchell E. Hersh
Name: Mitchell E. Hersh
Title: Chief Executive Officer

 
 
 
 
 
5 INDEPENDENCE SPE LLC,
a Delaware limited liability company

 
 
 
By:/s/ Mitchell E. Hersh
Name: Mitchell E. Hersh
Title: Chief Executive Officer

 
 


 
[SIGNATURES CONTINUE ON NEXT PAGE]
 

 
 
 
17

--------------------------------------------------------------------------------

 

 
 
 
 
1 INDEPENDENCE SPE LLC,
a Delaware limited liability company

 
 
 
By:/s/ Mitchell E. Hersh
Name: Mitchell E. Hersh
Title: Chief Executive Officer

 
 
 
 
3 BECKER SPE LLC,
a Delaware limited liability company


 
 
By:/s/ Mitchell E. Hersh
Name: Mitchell E. Hersh
Title: Chief Executive Officer

 

 
 
 
18

--------------------------------------------------------------------------------

 
